Citation Nr: 9922679	
Decision Date: 08/12/99    Archive Date: 08/24/99

DOCKET NO.  95-11 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for the residuals of a 
shell fragment wound to the right arm, with retained foreign 
body, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran had active service from March 1967 to April 1969.

This appeal originally arose from a January 1995 rating 
decision denying the veteran's claim for an increased 
evaluation for the residuals of a shell fragment wound to the 
right arm, with retained foreign body.

On May 7, 1997, the Board of Veterans' Appeals (Board) issued 
a decision finding that an evaluation greater than 10 percent 
for the residuals of a shell fragment wound to the right arm, 
with retained foreign body, was not warranted.  The veteran 
appealed the Board's 1997 decision to the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, the Court).  By order dated June 3, 1998, the 
Court vacated the Board's decision and remanded the matter 
for the Board to further develop the record and reexamine the 
evidence.  The Board in October 1998, following review, 
remanded the case to the originating agency for development 
of the evidence and readjudication of the issue.  The case 
was returned to the Board in June 1999.


REMAND

The veteran's representative has contended that the medical 
evidence shows that there is a decrease in touch and pinprick 
sensation of the veteran's right upper extremity as well as a 
decrease in deep tendon reflexes throughout his right upper 
extremity.  The representative argues that, as another 
condition, such as ulnar nerve entrapment or carpal tunnel 
syndrome, has not been diagnosed as the basis for the 
pathological process affecting the veteran's right upper 
extremity, the veteran's neurosensory changes are due to his 
shell fragment wound and a separate rating for the 
neurological impairment should be assigned.

The veteran has indicated that the February 1999 Department 
of Veterans Affairs (VA) examination lasted five minutes and 
was deficient.  His representative avers that the findings 
made are inconsistent with the previous VA examination as the 
1995 examination reported both entrance and exit wound scars 
and the recent examination found only an entrance wound.

Having reviewed the record, the Board finds that the 
veteran's claim must again be REMANDED to the originating 
agency to take the following action as quickly as 
practicable:

1.  The originating agency should obtain 
treatment records dated subsequent to 
September 1998 from both the VA Medical 
Center, Battle Creek, and the VA 
Outpatient Clinic, Grand Rapids.  All 
documents obtained should be associated 
with the veteran's claims file.

2.  Upon completion of the above, the 
veteran should be afforded VA orthopedic 
and neurologic examinations to determine 
the current nature, extent and severity 
of his service-connected residuals of a 
shell fragment wound to the right arm, 
with retained foreign body.  Both the 
orthopedist and neurologist are requested 
to review the veteran's claims file, 
including the service medical records, 
private medical records and VA treatment 
records and reports of examinations.  A 
complete history of the injury and 
residuals should be obtained from the 
veteran.  

Following an examination of the veteran, 
to include all necessary tests and 
studies, the neurologist is requested to 
proffer an opinion as to whether it is as 
likely as not that the veteran currently 
has neurologic residuals as the result of 
the shell fragment wound to the right 
upper extremity.  If so, these 
manifestations should be described in 
detail.  Reasons and bases for all 
opinions should be provided.

The orthopedist, based upon a review of the 
veteran's medical records, an interview with 
the veteran and a current examination, is 
requested to identify the complete track of 
the shell fragment wound through the 
veteran's arm, including whether the veteran 
sustained both entrance and exit wounds, and 
determine which muscles were damaged.  All 
necessary tests and studies should be 
accomplished, and all clinical 
manifestations should be reported in detail.  
The examiner should identify the limitation 
of activity imposed by the service-connected 
disabling condition, viewed in relation to 
the medical history, considered from the 
point of view of the veteran working or 
seeking work, with a full description of the 
effects of the service-connected disability 
upon his ordinary activity.

The claims file, including a copy of this 
REMAND, must be made available to the 
examiners before the examinations, for 
proper review of the medical history.  
The examination reports are to reflect 
whether such reviews of the claims file 
were made.

3.  Then, in light of the additional 
evidence obtained pursuant to the 
requested development, the originating 
agency should readjudicate the issue of 
entitlement to an increased evaluation 
for the service-connected residuals of a 
shell fragment wound to the right arm, 
with retained foreign body, considering 
both the rating criteria in effect 
through June 2, 1997, and beginning June 
3, 1997, and applying the criteria more 
favorable to the veteran.  The 
originating agency should also consider 
whether a separate rating should be 
assigned for neurologic impairment and 
consider the veteran's claim under the 
provisions of 38 C.F.R. § 3.321(b)(1) 
(1998).

4.  If the benefit sought on appeal is 
not granted to the satisfaction of the 
veteran, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
they should be given an opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran  
until he is otherwise notified by the originating agency.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	HILARY L. GOODMAN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


